         Case 1:19-cv-01192-EGS Document 64 Filed 12/02/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
GIFFORDS,                                       )
                                                )
       Plaintiff,                               )      Civ. No. 19-1192 (EGS)
                                                )
               v.                               )
                                                )
FEDERAL ELECTION COMMISSION,                    )      NOTICE OF SUPPLEMENTAL
                                                )      AUTHORITY
       Defendant.                               )
                                                )


FEDERAL ELECTION COMMISSION’S NOTICE OF SUPPLEMENTAL AUTHORITY

       The Federal Election Commission (“FEC” or “Commission”) respectfully submits this

Notice of Supplemental Authority to apprise the Court of a recent decision in McCutcheon v.

FEC, No. 20-cv-2485, 2020 WL 6134926 (D.D.C. Oct. 19, 2020) (copy attached). The decision

provides further support for the Commission’s showing that remands should not be ordered

where, lacking a quorum of four Commissioners necessary to act, the agency has no possibility

of compliance absent congressional intervention. (FEC’s Redacted Reply in Supp. of its Mot. to

Dismiss, or in the Alternative, for Summ. J. and Opp. to Pl.’s Cross-Mot. for Summ. J. at 24-25

(Docket No. 59).

       The administrative request at issue in the recent McCutcheon case occurred during a

period when the Commission had mostly lacked a quorum, leading the plaintiffs to allege that the

FEC acted unlawfully by not providing an advisory opinion in response to their request within

the 60-day deadline for issuance of such opinions under 52 U.S.C. § 30108 . McCutcheon, 2020

WL 6134926 at *5-6, *10-11. The Court denied the McCutcheon plaintiffs’ request for a

preliminary injunction because the Commission “is prohibited from issuing an advisory opinion
           Case 1:19-cv-01192-EGS Document 64 Filed 12/02/20 Page 2 of 3




without the affirmative votes of four Commissioners approving such issuance under 52 U.S.C. §

30106.” Id. at *10. Though there had been a quorum for approximately one month, “[t]here was

a massive backlog” and the Court thus concluded that “the FEC was not required to — nor could

it reasonably be expected to — resolve all of those requests in just a few weeks.” Id. at *11.

Agencies must act in a manner consistent with the structures Congress enacts, the Court

continued, and “the FEC was not authorized to issue the advisory opinion requested by plaintiffs

when it could not possibly have secured affirmative votes from four Commissioners—which are

required to take such an action.” Id.. “A fortiori, then, the Commission’s conduct was

compelled by law and could not have been arbitrary, capricious, or an abuse of discretion.” Id.

(“If anything, the FEC would abuse its discretion by rendering an advisory opinion without the

requisite four-vote approval . . . .”). Because declining to issue an advisory opinion during a

period without a quorum was “not only legal, but “statutorily mandated,” the court concluded the

plaintiffs were “unlikely to succeed on the merits of their claim that the FEC unlawfully withheld

the requested advisory opinion.” Id. at *8, *11.

       This new authority provides further support for the Commission’s argument that it has

not unlawfully failed to act in the similar context of administrative complaints where the agency

simply lacks the members needed to do so, and that as a result the Court should not order a

remand.1



1
        The President has nominated three new Commissioners that are scheduled for further
consideration by the Senate Rules and Administration Committee later this week. See PN2303
— Sean J. Cooksey — Federal Election Commission,
https://www.congress.gov/nomination/116th-congress/2303 (last visited Dec. 1, 2020); PN2302
— Shana M. Broussard — Federal Election Commission,
https://www.congress.gov/nomination/116th-congress/2302 (last visited Dec. 1, 2020); PN2237
— Allen Dickerson — Federal Election Commission, United States Congress,
https://www.congress.gov/nomination/116th-congress/2237 (last visited Dec. 1, 2020); Senate
Rules and Administration Committee, Business Meeting on Members of the Federal Election
                                                   2
         Case 1:19-cv-01192-EGS Document 64 Filed 12/02/20 Page 3 of 3




                                               Respectfully submitted,

Lisa J. Stevenson (D.C. Bar No. 457628)        Harry J. Summers
Acting General Counsel                         Assistant General Counsel
lstevenson@fec.gov                             hsummers@fec.gov

Kevin Deeley                                   /s/ Seth Nesin
Associate General Counsel                      Seth Nesin
kdeeley@fec.gov                                Attorney
                                               snesin@fec.gov

December 2, 2020                               FEDERAL ELECTION COMMISSION
                                               1050 First Street NE
                                               Washington, DC 20463
                                               (202) 694-1650




Commission, S. 959, and H.R. 2420, https://www.rules.senate.gov/hearings/business-meeting-
on-members-of-the-federal-election-commission-s-959-and-hr-2420 (last visited Dec. 1, 2020).
If the nominees are ultimately confirmed and added to the Commission as presently constituted,
the agency would have more than a sufficient number of Commissioners to form a quorum.
                                               3
